Citation Nr: 1313039	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  94-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a blood disorder, to include neutropenia and large granular lymphocytic (LGL) leukemia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied service connection for EFGR neutropenia, to include as secondary to lengthening of the left leg, and found that compensation under the provisions of 38 U.S.C.A. § 1151 was not warranted.  The Veteran has repeatedly asserted that he is entitled to compensation for a blood disorder, claimed as neutropenia, related to left hip replacement surgery performed at the VA Medical Center (VAMC) in April 1996.  While the RO addressed the claim for service connection for neutropenia on direct and secondary bases in both the February 2007 RO decision and the April 2009 statement of the case (SOC), the Veteran indicated in May 2009 that he was withdrawing his appeal, although he still had a request for a left hip disability and an automobile benefit pending.  Despite the May 2009 withdrawal, a July 2009 Appeal Certification Worksheet completed by the RO reflects that the issue on appeal was entitlement to compensation for EFGR neutropenia under the provisions of 38 U.S.C.A. § 1151, on appeal from the February 2007 rating decision.  

In November 2009, the Board listed the issues on appeal as entitlement to compensation benefits under 38 U.S.C.A. § 1151 for neutropenia and entitlement to service connection for a left hip disability.  At that time, the Board acknowledged that, in May 2009, the Veteran had submitted a statement in which he indicated that he wanted to withdraw his appeal and that the only issues he wished to pursue were entitlement to compensation for a left hip disability and entitlement to an automobile benefit.  The claim for automobile benefits was referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  In a June 2010 rating decision, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.  More recently, in a September 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to adaptive equipment, but denied entitlement to an automobile allowance.  Regarding the claim for service connection for a left hip disability, the Board remanded this claim for issuance of an SOC in November 2009.  The Board pointed out in its November 2009 remand that, notwithstanding the Veteran's May 2009 statement withdrawing his appeal other than his claims regarding the left hip and automobile benefits, the RO had subsequently certified to the Board the issue of entitlement to compensation for neutropenia under the provisions of 38 U.S.C.A. § 1151 as on appeal.  Because the RO had taken actions which would lead the Veteran to believe that this matter was still on appeal, the Board accepted jurisdiction over that issue as well.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board currently observes that, in the November 2009 remand, the Board stated that the Veteran had filed claims for service connection for left hip and left hand conditions in June 2007 and the RO denied all of the claims in a November 2007 rating decision, followed by a timely NOD from the Veteran.  The Board stated that remand was required so an SOC could be issued on these matters.  Despite the reference to a claim for service connection for a left hand disability in the body of the November 2009 remand, this issue was neither listed on the title page of that remand, nor was it referenced in the remand directives.  The Veteran has not been issued an SOC regarding the claim for service connection for a left hand condition, which was denied in the November 2007 rating decision; however, in light of the May 2009 withdrawal, the Board finds that any pending NOD regarding this matter was withdrawn at that time and the Board's November 2009 reference to such a claim was an error.  Thus, the matter of entitlement to service connection for a left hand condition will not be further discussed.  

Subsequent to the November 2009 remand, the RO did issue an SOC regarding the claim for service connection for left total hip replacement, and the Veteran filed a timely substantive appeal.  In October 2011, the Board remanded the claim for service connection for a left hip disability and the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for neutropenia to afford the Veteran a requested hearing.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of that hearing is of record.  In September 2012, the Board denied service connection for a left hip disability, but granted compensation under the provisions of 38 U.S.C.A. § 1151 for left hip disability, diagnosed as limitation of motion and degenerative changes.  The Board remanded the claim for compensation for neutropenia under the provisions of 38 U.S.C.A. § 1151 to the RO via the AMC in Washington, DC, for further development.  After completing the additional development, the AMC continued to deny the claim (as reflected in a January 2013 supplemental SOC (SSOC)), and returned this matter to the Board.  

While the claim remaining on appeal has been characterized as entitlement to compensation for neutropenia under the provisions of 38 U.S.C.A. § 1151, the record reflects that the Veteran has been identified as having neutropenia as well as large granular lymphocytic leukemia.  During a February 2007 RO hearing regarding a proposed reduction in the rating of his left knee disability, the Veteran reported that it was during his hospitalization for left knee surgery that he was found to have leukemia.  The hearing officer clarified that the claimed issue was entitlement to compensation for neutropenia, and the Veteran indicated that that was his leukemia.  Accordingly, the claim has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran does not suffer from an additional disability, to include neutropenia and large granular lymphocytic leukemia, which was caused or aggravated by VA treatment, specifically, left hip replacement surgery performed in April 1996.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a blood disorder, to include neutropenia and large granular lymphocytic leukemia, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 was received in March 2006.  The Veteran was provided notice of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence in correspondence dated in October 2010.  The claim was reviewed and SSOCs were issued in April 2011 and January 2013.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006, July 2006, and July 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to evaluate his claimed blood disorder in March 2009 and October 2010, with an additional medical opinion obtained in November 2012.  

In September 2012, the Board remanded the claim because the October 2010 opinion was incomplete in that the VA examiner did not address whether the Veteran had a blood disorder which was aggravated by VA treatment, and the examiner focused on the Veteran's leukemia, as opposed to neutropenia.  The Board also instructed that all updated clinical records from the Boston VA Healthcare System be obtained.  Numerous VA treatment records, dated from September 2008 through January 2013, were subsequently associated with the Virtual VA e-folder.  In November 2012, the physician who evaluated the Veteran in October 2010 provided a supplemental medical opinion which addressed whether the Veteran has an additional disability, including neutropenia and LGL leukemia, which was caused or aggravated by VA treatment.  This opinion is responsive to the questions posed in the September 2012 remand, and includes a basis for the examiner's opinion.  Thus, the medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

The Veteran asserts that he has neutropenia and/or leukemia caused by VA treatment; specifically, left hip replacement surgery performed at a VA medical center in April 1996.  His claim for compensation under the provisions of 38 U.S.C.A. § 1151 for neutropenia was filed in March 2006.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151 (West 2002); see VAOPGCPREC 01-99 (February 16, 1999).

VA statutory law provides that compensation shall be awarded for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or  examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R.  § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly  treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper  skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical  treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care  that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical  treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Neutropenia is defined as a decrease in the number of neutrophilic leukocytes in the blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 1135.  Large granular lymphocyte (LGL) leukemia is a rare cancer of a type of white blood cells called lymphocytes.  See National Institutes of Health, Office of Rare Diseases Research, Genetic and Rare Diseases Information Center (GARD), http://rarediseases.info.nih.gov/GARD/Condition/9812/Large_granular_lymphocyte_leukemia.aspx.   

In his May 2006 claim for compensation under the provisions of 38 U.S.C.A. § 1151 for neutropenia, the Veteran asserted that he had EGFR neutropenia, a condition which, he reported, affects the immune system, causes chronic kidney disease, and is associated with an increased risk of cardiovascular disease and possible renal problems.  He asserted that, since his 1996 hip surgery, his standardizing reference range had changed.  In a July 2006 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran asserted that his claimed blood disorder was caused by operations to the hip, knee, etc., in which metal within the body was rejected, causing problems.  In support of this assertion, in December 2006, the Veteran submitted a news article regarding hip fractures, which states that a study found that men got more deadly infections, such as pneumonia, flu, or blood poisoning, after a hip fracture.  A university professor hypothesized that fractures did long-term damage to the immune system with men being particularly vulnerable for unknown reasons.  

In April 1996, the Veteran underwent left total hip replacement at the West Roxbury VA Medical Center (VAMC) for left hip osteoarthritis.  The operative report from that procedure reflects that the Veteran tolerated the procedure well and was brought to the recovery room in good condition.  The discharge summary from this period of hospitalization states that, postoperatively, the Veteran progressed quite well and he was discharged home in good condition.  

A September 2004 VA digestive conditions examination notes that blood tests performed earlier that month showed decreased white blood cell (WBC) count and complete blood count (CBC).  Differential showed 15 percent neutrophils, 68 percent lymphocytes, and 14 percent monocytes.  The examiner commented that the Veteran had not had any further work-up done for the abnormal white count and differential.  

In March 2005, the Veteran was evaluated by a VA hematologist to determine whether he could undergo a left total knee replacement surgery the following month.  The treatment note indicates that he had been referred for neutropenia with relative lymphocytosis.  Smear showed normal neutrophil morphology but increased numbers of large granular lymphocytes (LGLs).  Flow cytometry revealed probable polyclonal CD8 lymphocytosis with LGLs.  The assessment was neutropenia with polyclonal LGLs, awaiting results of T-cell receptor (TCR) gene rearrangement, serum protein electrophoresis (SPEP), and quantitative immunoglobulin G.  The hematologist stated that, given the longstanding nature of the Veteran's neutropenia and lack of previous symptomatic processes, he would probably recommend that the left knee surgery scheduled for April proceed as planned.  The Veteran did undergo left knee replacement at the West Roxbury VAMC later that month.  

VA hematology records dated in 2005, 2006, and 2007 indicate that the Veteran had longstanding intermittent neutropenia for at least four years, and had recently been found to have T-NK LGL confirmed by TCR during pre-operative evaluation for his left knee replacement surgery.  The physician noted that the Veteran had no history of recurrent infections or fevers and, while he did complain of fatigue, this was likely due to his arthritis.  The physician further noted that the Veteran had been on angiotensin converting enzyme (ACE) inhibitors for years.  An August 2006 laboratory study revealed T-NK large granular lymphocytic leukemia, CD56-CD57+, phenotypically identical to that previously reported.  The physician noted that this diagnosis had been confirmed by positive polymerase chain reaction (PCR) TCR gene rearrangement.  Laboratory studies obtained in conjunction with an October 2006 pre-operative evaluation prior to left hand surgery revealed neutropenia and lymphocytosis per known T-NK LGL.  The Veteran's hematologic picture was described as stable by his physician in December 2006.  A December 2007 laboratory study revealed T-NK large granular lymphocytosis, with immunophenotype similar to the previously identified abnormal population.  The population was noted to have decreased in number compared with the previous study, and was described as being at the high end of the normal range.  

In March 2009, the Veteran was afforded a VA examination to evaluate his claimed blood disorder.  The examiner reviewed the claims file and medical records and noted that the Veteran's problem was T-NK large granular leukemia (LGL).  She reported the date of onset of this condition to be 2004.  She commented that the Veteran was found to have leukocytosis in 2004 while undergoing pre-operative evaluation for a total knee replacement.  He underwent work-up by hematology and was found to have T-NK LGL.  While hematology initially thought that the lymphocytosis was due to ACE inhibitor use, this was later ruled out as the cause.  The Veteran had been followed by the hematology clinic with regular lab work since that time, but had not required any treatment.  Although the Veteran endorsed symptoms of weakness, fatigue, headaches, and dyspnea, the examiner opined that other factors were likely contributing to these symptoms; specifically, advanced arthritis in multiple joints and multiple ear, nose, and throat surgeries.  The Veteran asserted that his blood disorder was related to surgery on his left leg, and the examiner indicated that she was to provide an opinion as to whether the Veteran's hematologic issue was related to his left leg shortening.  [The Veteran is receiving compensation under the provisions of 38 U.S.C.A. § 1151 for left leg lengthening as a result of his April 1996 left hip replacement surgery.]  

The diagnosis following examination was T-NK large granular leukemia and the disease was described as in remission.  The examiner opined that this condition was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's left leg lengthening condition.  In providing a rationale for this opinion, the examiner noted that she was not a hematologist, but, within the scope of her knowledge, leg lengthening surgery with metal prostheses did not cause the Veteran's particular hematologic disorder.  She suggested that the case be referred to a hematologist.  

The Veteran was seen in the VA hematology clinic in July 2009, for evaluation prior to right total knee replacement surgery.  The physician noted that the Veteran's chart showed that he had persistent, relatively stable, mild neutropenia beginning around 2001.  The assessment was mild, persistent neutropenia which was stable and not associated with increased infections.  The physician opined that, in the setting of a low sed rate, diseases associated with chronic inflammation were unlikely to be causing the Veteran's low neutrophil counts.  He added that it was likely that one or more of the Veteran's medications started since 2001 was responsible for his mild neutropenia; principally, hydrochlorothiazide, but that allopurinol, colchicines, lisinopril, and ranitidine had all been reported to cause granulocytopenias.  

An April 2009 VA treatment record notes that the Veteran had LGL and, while he had a lowered white count and had been instructed to avoid situations where there was a risk for picking up infections, there had been no treatment for this condition.  

In light of the March 2009 VA examiner's opinion, the case was remanded to afford the Veteran a VA examination and obtain a medical opinion from a hematologist regarding the Veteran's claim.  

In October 2010, the Veteran underwent another VA examination, during which he was evaluated by a VA hematology/oncology attending physician.  The examiner acknowledged review of the voluminous claims file and noted that the Veteran had a diagnosis of large granular lymphocytic leukemia.  She described the history of the Veteran's condition, noting that he had been referred to the hematology clinic for evaluation of neutropenia and relative lymphocytosis of several years duration in 2005, prior to planned left knee replacement.  She included the report of flow cytometry performed in January 2005.  This report noted that the Veteran had longstanding intermittent neutropenia and blood film revealed decreased neutrophils and a relative increase in lymphocytes including many LGLs.  The impression was CD8 lymphocytosis, highly consistent with T-NK LGL.  TCR gene rearrangement by PCR was recommended for confirmation of diagnosis.  A subsequent record included in the VA examiner's report notes that the impression was T-NK large granular lymphocytic leukemia, CD56-CD57+, phenotypically identical to that previously reported.  The physician stated that this diagnosis had been confirmed by positive PCR TCR gene rearrangement.  

The October 2010 VA examiner reviewed the Veteran's laboratory studies, which she found to demonstrate consistent mild neutropenia dating back to 2001.  While CBC from March 1996, prior to the Veteran's hip replacement surgery, demonstrated low WBC of 4.1 no differential was performed at that time.  She observed that the most remote CBC, dated March 9, 1987, from a private facility, included a WBC of 5.6.  The examiner further observed that, since the Veteran's diagnosis in 2005, his neutropenia had improved from absolute neutropil count (ANC) of around 800 to 1700 in August 2009.  He had not had anemia or recurrent infections; rather, his main complaints related to chronic hip and back pain since his 1996 surgery with leg length discrepancy and left hand pain status post surgery in 2006.  He did describe chronic fatigue, which he believed began sometime after his hip replacement surgery, but denied fevers, chills, night sweats, weight loss, or early satiety.  The examiner included the Veteran's CBC profile from February 2006 to June 2010 in her examination report.  Her impression following examination was large granular lymphocytic leukemia, diagnosed by flow cytometry in 2005 with T-cell gene rearrangement confirmed by PCR.  She observed that the Veteran had been noted to have asymptomatic neutropenia and abnormal peripheral smear (with large granular lymphs noted) during his preoperative evaluation prior to left knee surgery in 2005.  The VA examiner's review of prior laboratory studies, however, demonstrated some degree of leukopenia dating back as far as 1996 and neutropenia evident since at least 2001.  The Veteran had had stable to improved neutropenia since his diagnosis, with no problems with infections or anemia.  

Regarding the question of whether there was a relationship between the Veteran's left total hip replacement surgery and the subsequent diagnosis of neutropenia related to large granular leukemia, the examiner opined that the leukemia was not known to be caused by or a result of orthopedic surgery or orthopedic hardware.  Furthermore, she added, it was likely that the Veteran's blood disorder was present prior to his hip replacement surgery, based on review of laboratory studies.  

VA treatment records subsequent to this examination reflect that the Veteran was hospitalized in August 2012 for urosepsis that was complicated with a gastrointestinal bleed, requiring aggressive fluid and transfusion resuscitation.  Records from this period of hospitalization reflect that the Veteran was evaluated by a hematology/oncology fellow who commented that the Veteran had last been seen by that service in 2009.  The impression included T-NK large granular lymphocytic leukemia, which had apparently been stable for a while as there was no record of any office visits in the past few years.  Another hematology note from that period of hospitalization indicates that the Veteran's T-NK large granular lymphocytic leukemia appeared to have spontaneously regressed, as his counts were stable or slightly improving, although flow needed to be repeated to prove this.  

In October 2012, the Veteran was seen for follow-up for T-NK large granular lymphocytic leukemia after his hospitalization.  The physician noted that T-NK large glanular lymphocytic leukemia was first diagnosed in 2005 and the Veteran had not required treatment in the past.  

As discussed above, in September 2012, the Board found the October 2010 opinion to be incomplete as whether the Veteran had a preexisting disability was not the sole question to be answered, as an additional disability could be sustained through aggravation of a pre-existing condition.  The file was returned to that physician to obtain a supplemental opinion.  

In November 2012, the hematology/oncology physician reviewed the claims file in detail.  She referred to her October 2010 opinion, which had stated that there was no clinical connection between the Veteran's neutropenia, which was due to his large granular lymphocyte leukemia, and his hip replacement.  She then went on to address the questions posed in the addendum request, and opined that the Veteran did not sustain any additional disability, to include neutropenia, directly or through aggravation of any preexisting condition as a result of the April 2, 1996 left hip replacement surgery.  In providing a rationale for this opinion, she stated that a clonal lymphocyte disorder is a primary hematologic process, with, in the Veteran's case, a demonstrated abnormality of the nuclear genetic material.  She stated that this was "in no way" related to or exacerbated by hip surgery.  She further opined that the Veteran's neutropenia was not related to his hip surgery or any negligence or improper care through VA.  Rather, the blood disorder was a primary hematologic process, distinct and unrelated to any orthopedic conditions or surgical procedures.  She went on to state that VA did not fail to exercise the degree of care that would be expected of a reasonable healthcare provider, noting that the blood disorder was recognized incidentally some years after the Veteran's hip surgery and had not been associated with any clinical sequelae.  The examiner also found that there was no additional disability, i.e. neutropenia, related to the hip surgery and, thus, VA did not fail to exercise the degree of care that would be expected of a reasonable healthcare provider.  The examiner concluded by stating that clonal hematologic disorders, including large granular lymphocytic leukemias, are not caused by or aggravated by surgical procedures.  Rather, the pathogenesis was loss of control of the normal hematologic proliferation, presumably due to aberrant genetic mutations.  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.

As an initial matter, records from the Veteran's recent period of hospitalization in August and September 2012 for urosepsis that was complicated with a gastrointestinal bleed include findings of several other blood abnormalities, including thrombocytopenia, hypernatremia, and pancytopenia.  The discharge summary from another period of hospitalization, in July 2012, listed hyponatremia among the Veteran's secondary diagnoses.  More recently, the Veteran was noted to have hyperkalemia and anemia during hospitalization in November 2012.  The hyperkalemia was noted to be new since the Veteran's earlier gastrointestinal bleed.  A November 2012 VA hematology note indicates that the Veteran's anemia began in July 2012 and was likely from chronic kidney disease, recent infection, and upper gastrointestinal bleed.  While, as discussed in the introduction, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for neutropenia has been expanded to include LGL leukemia per Clemons, the Veteran has not asserted that these various other blood abnormalities were caused or aggravated by his April 1996 VA surgery, nor has the AMC/RO addressed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for any of these other abnormalities.  Thus, adjudication of the claim herein is limited to consideration of the Veteran's neutropenia and LGL leukemia.  

Regarding the Veteran's diagnosed LGL leukemia, recent VA records, including a November 2012 discharge summary regarding a period of hospitalization for a urinary tract infection, reflect that the Veteran's leukemia is non-active.  However, the Court has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In light of the numerous findings of LGL leukemia in the medical evidence dated since March 2006 (the date of the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151), the Board finds that consideration of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for leukemia is warranted.  

Importantly, in this case, however, there is simply no competent medical evidence indicating that the Veteran has an additional disability, to include neutropenia and/or LGL leukemia, that is due to or was aggravated by VA treatment.  Rather, the hematology/oncology attending physician who evaluated the Veteran in October 2010 opined that the Veteran's leukemia was not known to be caused by or a result of orthopedic surgery or orthopedic hardware.  She later opined, in November 2012, that the Veteran did not sustain any additional disability, to include neutropenia, directly or through aggravation of any preexisting condition as a result of the April 2, 1996 left hip replacement surgery.  She clearly stated that the Veteran's blood disorder was a primary hematologic process, distinct and unrelated to any orthopedic conditions or surgical procedures.  Her opinion was supported by a rationale, specifically, a clonal lymphocyte disorder is a primary hematologic process, with, in the Veteran's case, a demonstrated abnormality of the nuclear genetic material.  She concluded by stating that clonal hematologic disorders, including large granular lymphocytic leukemias, are not caused by or aggravated by surgical procedures; rather, the pathogenesis was loss of control of the normal hematologic proliferation, presumably due to aberrant genetic mutations.  

The Board finds that the October 2010 and November 2012 opinions are probative of the question of whether the Veteran has an additional disability, to include neutropenia and/or LGL leukemia, that is proximately due to or was aggravated by VA medical treatment.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The physician's opinions were based on review of the claims file and examination of the Veteran and were supported by a clearly-stated rationale.  

The October 2010 and November 2012 opinions are supported by the March 2009 VA examiner's opinion, that the Veteran's T-NK large granular leukemia condition was less likely as not caused by or a result of the Veteran's left leg lengthening condition.  While acknowledging that she was not a hematologist, this physician nevertheless opined that, within the scope of her knowledge, leg lengthening surgery with metal prostheses did not cause the Veteran's particular hematologic disorder.  

Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the conclusions of the VA hematology/oncology attending physician performed the October 2010 VA examination.  

The Board has considered that the Veteran has submitted an article in support of his claim which referenced a study finding that men got more deadly infections, such as pneumonia, flu, or blood poisoning, after a hip fracture and included the hypothesis of a university professor that fractures did long-term damage to the immune system with men being particularly vulnerable for unknown reasons.  This article, however, is insufficient to establish that the Veteran's neutropenia and/or LGL leukemia was caused or aggravated by VA treatment.  This article only generally references infections, such as blood poisoning, and damage to the immune system, rather than the Veteran's specific conditions.  This article, therefore, is simply too speculative to substantiate the assertion that the Veteran has a blood disorder which was caused or aggravated by VA treatment.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).   

Consequently, the Board must conclude that the competent medical evidence documents no additional disability, to include neutropenia and/or LGL leukemia which was caused or aggravated by VA treatment.  See 38 C.F.R. § 3.361(b).  As such, the Board need not address the remaining section 1151 criteria-specifically, whether there is evidence of any carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA, or the occurrence of any event that was not reasonably foreseeable.  [Parenthetically, the Board notes that the VA hematology/oncology attending physician specifically stated in her November 2012 opinion that the Veteran's neutropenia was not related to his hip surgery or any negligence or improper care through VA and that VA did not fail to exercise the degree of care that would be expected of a reasonable healthcare provider.]  



In addition to the medical evidence, the Board has considered the Veteran's contention that he has a blood disorder related to VA treatment.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current neutropenia and LGL leukemia is beyond his competence.  Moreover, the question of whether his neutropenia and/or LGL leukemia was caused or aggravated by VA treatment is complex in nature. 

Therefore, to the extent he has asserted that he has an additional disability, to include neutropenia and/or LGL leukemia which was caused or aggravated by VA treatment, the Board finds such assertions to be of little probative value, especially in relation to the March 2009, October 2010, and November 2012 opinions discussed above, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current neutropenia and LGL leukemia are outweighed by the medical evidence of record, specifically the aforementioned VA medical opinions.

Under these circumstances, the Board must conclude that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a blood disorder, to include neutropenia and LGL leukemia, are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a blood disorder, to include neutropenia and LGL leukemia, is denied.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


